WALLACE, JUDGE:
Claimant Lonnie Edward Farley brought this claim to recover damages for personal injuries which he received in an accident which occurred when he was being transported in a van operated by an employee of the respondent. Claimant alleges that the accident occurred due to negligence on the part of the driver of the vehicle.
The accident occurred on April 17, 1975, while claimant was being transported from Moundsville, West Virginia to Huttonsville, West Virginia. At the time of the accident, claimant was incarcerated at Huttonsville Correctional Facility. He was shackled to another inmate, Albert Martin. There were three other inmates in the vehicle and two guards, one of whom was operating the vehicle. The vehicle was described as being a large capacity van with *30seating available for 12-16 passengers. The seats were arranged similar to a mini-bus, i.e., seats for two individuals on each side with an aisle between the seats. There was a screen partition between the front seat for the driver and the ear seats. Claimant was sitting in the second seat on the left behind the driver of the van. There was two inmates in the first seats. Claimant testified that the driver was operating the van at a high rate of speed. He stated that he requested the driver to slow down. He also indicated that he viewed the speedometer by standing up and looking over two passengers and through the screen partition. The speedometer reading was between 80 and 85 miles per hour. He indicated that the other inmates "were screaming to Mr. Nestor trying to get him to slow down... ." The accident occurred south of Philippi, West Virginia, on W.Va. Route 250, at approximately 5:00 to 5:30 p.m., when a vehicle approaching in the northbound lane veered into the southbound lane striking first a pickup truck and then the van in which claimant was a passenger. The van rolled over and ended up on its top. The claimant and other passengers crawled through a window. Claimant was taken to the hospital for treatment of a broken collarbone.
The testimony of the driver of the van, Robert C. Nestor, indicated that he was operating the van at approximately 45-50 miles per hour when he observed a station wagon approaching in the northbound lane ver suddenly into the southbound lane. It struck a pickup truck and then hit the van which Mr. Nestor stated he had driven partially onto the berm in an attempt to avoid a collision.
The police report prepared by the investigating officer, Stephen B. Cross, was placed into evidence by the parties. This report reveals that the northbound vehicle, for unknown reasons, left the proper lane and struck both the pickup truck and the van in which claimant was a passenger. No improper driving on the part of respondent's employee was noted in the report.
The Court, having reviewed the evidence, is of the opinion that the accident in which claimant was injured was not proximately caused by any negligence on the part of respondent's employee. Therefore, the Court must deny this claim.
Claim disallowed.